Exhibit 10(i)




Energizer Holdings, Inc.
533 Maryville University Drive
St. Louis, MO 63141
Attn: William Fox




AMENDED AND RESTATED PREPAID SHARE OPTION TRANSACTION




Dear Mr. Fox,


The purpose of this letter agreement (this "Confirmation"), dated as of May 31,
2002 and amended and restated as of August 28, 2003, is to set forth the terms
and conditions of the OTC equity prepaid share option transaction entered into
between Energizer Holdings, Inc. ("Counterparty") and Citigroup Global Markets
Limited ("Citigroup") on the Trade Date specified below (the "Transaction").
This Confirmation amends, supersedes and replaces the previous letter agreement
with respect to this Confirmation between Counterparty and Citibank, N.A., which
letter agreement, pursuant to the terms of the Assignment Agreement dated as of
August 28, 2003, between Citibank, N.A., Citigroup and Counterparty has been
assigned to Citigroup. Under the terms of the Assignment Agreement, Citigroup
has succeeded to all rights, and assumed all responsibilities, of Citibank, N.A.
thereunder, and Counterparty has consented to such assignment and delegation.


CITIGROUP GLOBAL MARKETS LIMITED IS NOT REGISTERED AS A BROKER-DEALER UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. CITIGROUP GLOBAL MARKETS INC. IS
ACTING AS AGENT FOR CITIGROUP GLOBAL MARKETS LIMITED IN CONNECTION WITH THIS
TRANSACTION. CITIGROUP GLOBAL MARKETS LIMITED IS YOUR COUNTERPARTY TO THIS
TRANSACTION.


1. The definitions and provisions contained in the 1991 ISDA Definitions (the
"Option Definitions") and in the 1996 ISDA Equity Derivatives Definitions (the
"Equity Definitions", and together with the Option Definitions, the
"Definitions"), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Option Definitions and the Equity
Definitions, the Equity Definitions will govern. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a "Transaction" shall be deemed to be
references to a "Swap Transaction" for the purposes of the Option Definitions.


The parties agree that the Transaction to which a Confirmation relates shall be
governed by an ISDA Master Agreement, in the pre-printed form of the 1992 ISDA
Master Agreement (Multicurrency-Cross Border) promulgated by ISDA (the "ISDA
Form"), which is incorporated by reference herein and deemed to be a single
agreement between the parties governing all Transactions, the confirmations of
which reference such agreement (including, without limitation, this
Confirmation), and deemed to have been entered into by the parties on or prior
to the date of each such Transaction whose confirmation references such
agreement in the form of the ISDA Form without a Schedule attached hereto (the
"Master Agreement"). All provisions contained or incorporated by reference in
the Master Agreement shall govern the Confirmation except as expressly modified
herein.


The Master Agreement, as supplemented by the terms of this Confirmation, the
Definitions incorporated by reference herein and all other confirmations
(including all documents incorporated by reference therein) hereinafter or
heretofore entered into between the parties from time to time (to the extent
they specify that they are subject to the Master Agreement) shall constitute a
single agreement between the parties and shall survive termination of the
Transaction set forth herein and in any other confirmation supplementing such
Master Agreement, unless provided otherwise in any such confirmation. For
purposes of such Master Agreement, Credit Event Upon Merger, Second Method, and
Loss shall apply in respect to all Transactions thereunder in addition to such
other modifications to the ISDA Form as shall be agreed by the parties from time
to time and which may be set forth in any confirmation. Copies of the ISDA Form
are available upon request.


In the event of any inconsistency between the Confirmation and the Definitions
or the Master Agreement, the Confirmation will govern. The Confirmation and the
Master Agreement will evidence a complete binding agreement between you and us
as to the terms and conditions of the Transaction to which the Confirmation
relates.


Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in (or refrained from engaging in) substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.


THIS CONFIRMATION SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO THESE COURTS.




2. General Terms


Trade Date:
June 3, 2002
 
 
Transaction I:
 
 
 
Option Type:
Call
 
 
Seller:
Citigroup.
 
 
Buyer:
Counterparty.
 
 
Strike Price:
Tranche Price.
 
 
Premium:
As provided in Exhibit A.
 
 
Transaction II:
 
 
 
Option Type:
Put
 
 
Seller:
Counterparty.
 
 
Buyer:
Citigroup.
 
 
Strike Price:
Tranche Price.
 
 
Premium:
As provided in Exhibit A.
 
 
Transaction I and Transaction II:
 
 
 
Option Style:
European.
 
 
Shares:
Common Stock of Energizer Holdings, Inc. (Ticker "ENR").
 
 
Exchange:
New York Stock Exchange.
 
 
Related Exchange:
The relevant futures and options exchange with respect to the Shares.
 
 
Calculation Agent:
Citigroup shall make all calculations in respect of this Confirmation. All such
calculations shall be conclusive absent manifest error.
 
 
USD:
The lawful currency of the United States of America.
 
 
Multiple Exercise:
Inapplicable.
 
 
Clearance System:
Depository Trust Company.
 
 
Number of Options:
The Number of Shares.
 
 
Number of Shares:
The sum of all the Shares purchased on each Tranche Date.
 
 
Tranche Date:
A day in which Citigroup acquires shares for hedging purposes in connection with
this Confirmation, where prior to each Tranche Date, Counterparty shall provide
to Citigroup a Put/Call Order Specification for each such Tranche Date.
 
WHERE:
 
"Put/Call Order Specification" means a written instruction, substantially in the
form of Exhibit B hereto, irrevocable by the Counterparty specifying the details
for such Tranche Date and shall include: the number of Shares applicable to a
Tranche Date, a maximum Tranche Price (as defined below) (or a formula or
algorithm for determining the number of Shares per Tranche Date and
corresponding Tranche Price).
 
 
Tranche Price:
On any Tranche Date, a price per Share as reported to Counterparty on Exhibit A
hereto.
 
 
Prepaid Premium Payment:
In relation to a Tranche Date, an amount equal to net of the Premium for the
Call and the Premium of the Put which shall equal the product of (a) the Tranche
Price on such Tranche Date, and (b) the Number of Options for such Tranche Date.
Commission:
For any Tranche Date, the product of $.03 and the Number of Shares for such
Tranche Date.
 
 
Prepaid Premium Payment Date:
The date three Currency Business days following each Tranche Date, and the date
on which the Prepaid Premium Payment and the Commission shall be paid.
 
 
Time Weighted Prepaid Premium:
The sum of each of the products of (a) the Prepaid Premium Payment for each
Tranche Date, and (b) for each such Tranche Date, the number of calendar days
from and including the related Prepaid Premium Payment Date to but not including
the Delivery Date, divided by (c) the number of calendar days from and including
the first Prepaid Premium Payment Date to but not including the Delivery Date.
Delivery Date:
September 30, 2004.
 
 
Carry Percentage
0.30% per annum.
 
 
Strike Price Adjustment:
An amount, equal to (i) the product of (A) the Carry Percentage, (B) the Time
Weighted Prepaid Premium, and (C) the result of (x) the number of calendar days
beginning with and including the first Prepaid Premium Payment Date to, but not
including, the Delivery Date, divided by (y) 360, less (ii) Dividends Paid.
 
 
Dividends :
The sum of (i) all dividends paid on the aggregate number of Shares subject to
this Confirmation during the period beginning with the Trade Date and ending on
the Delivery Date and (ii) the Present Value of all dividends declared but not
yet paid for which the ex-dividend date has occurred during the period beginning
with the Trade Date and ending on the Delivery Date and for which the payment
date occurs after the term of this Transaction. "Present Value" means the USD
amount of any dividends declared discounted from the anticipated payment date of
such dividends to the Delivery Date by dividing such amount by the sum of (i)
One (1) and (ii) the product of (a) the actual number of days from and including
the Delivery Date through but not including the dividend payment date divided by
360 and (b) multiplied by LIBOR.
 
Provided that for any Delivery Date which is also a Tranche Date for which the
Number of Shares is greater than or equal to the Number of Shares for the
coinciding Delivery Date, then for the purposes of computing the Dividends
related to such Delivery Date, the calculation of Present Value shall not apply.
 
 
Valuation Time:
At the close of trading in respect of regular trading hours on the Exchange,
without regard to extended trading hours on the Exchange, if any.
 
 
Valuation Date:
Expiration Date
 
 
Market Disruption Event:
The occurrence or existence on any Exchange Business Day of any suspension of or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant exchange or otherwise) in (i) the Shares on the
Exchange or (ii) any options contracts or futures contracts relating to the
Shares on any Related Exchange if, in any such case, that suspension or
limitation is, in the reasonable determination of the Calculation Agent,
material.
 
The Calculation Agent shall as soon as reasonably practicable under the
circumstances notify the other party of the existence of a Market Disruption
Event on any day that but for the occurrence or existence of a Market Disruption
Event would have been a Valuation Date or a Pricing Date.
 
 
Potential Adjustment Events:
For purposes of this Confirmation, Sections 9.1(e)(iv) and (v) of the
Definitions shall be deleted in their entirety.
 
 
Method of Adjustment:
Calculation Agent Adjustment
 
 
Consequences of Merger Events:
 * Share-for-Share: Options Exchange Adjustment.
 * Share-for-Other: Cancellation and Payment.
 * Share-for-Combined: Cancellation and Payment.
 * For purposes of this Confirmation, "Cancellation and Payment" means, in
   respect of a Prepaid Share Option Transaction, that (a) the occurrence of a
   Share-for-Other or Share-for-Combined Merger Event will constitute an
   Additional Termination Event under the Master Agreement with the relevant
   Prepaid Share Option Transaction as the sole Affected Transaction, and both
   parties will be Affected Parties, and (b) irrespective of the payment measure
   elected by the parties under the Master Agreement, Loss will be deemed to
   apply for the purpose of determining if any payment will be made in respect
   of the Affected Transaction.

 
 
Options Exchange:
Chicago Board Options Exchange
 
 
Nationalization or Insolvency:
Negotiated Close-out
 
 
Procedure for Exercise:
 
 
 
Expiration Time:
Valuation Time.
 
 
Expiration Date:
Three Currency Business Days prior to the Delivery Date (or if such date is not
an Exchange Business Day, the next following Exchange Business Day).
 
 
Automatic Exercise:
Each Option will be deemed to be automatically exercised at the Expiration Time
on the Expiration Date
 
 
In-the-Money:
Means, notwithstanding the provisions in the Definitions, in the case of a Call,
that the Reference Price is greater than the Strike Price by at least $0.01 per
Share, and in the case of a Put, that the Reference Price is less than the
Strike Price by at least $0.01 per Share.
 
 
Reference Price:
The closing price of a Share, as reported by the Exchange, at the Expiration
Time on the Expiration Date.



3. Cash Settlement
Cash Settlement:
Applicable
 
 



Cash Settlement Amount:
Notwithstanding the Definitions, the Cash Settlement Amount shall be a net
amount of the Cash Settlement Amounts for both Options and shall equal (i) the
product of (A) the Number of Shares and (B) the Final Price, minus (ii) the
Strike Price Adjustment.
 
If positive, the Cash Settlement Amount will be paid to Counterparty by
Citigroup; if negative, the absolute value of the Cash Settlement Amount will be
paid to Citigroup by Counterparty. Payment of the Cash Settlement Amount shall
be made in USD, by the appropriate party by the close of business on the
Delivery Date.
 
 
Final Price:
The average of the volume weighted average prices for the Shares on the Exchange
as reported by Bloomberg, L.P. on each of the Pricing Dates less an amount equal
to $.10 per Share as determined by the Calculation Agent.
 
 
Pricing Period:
The Pricing Period shall be the Valuation Date and the 9 preceding Exchange
Business Days (each such date, a "Pricing Date"). If there is a Market
Disruption Event on a Pricing Date, then, the provisions of Section 4.2(a) of
the Definitions shall apply for purposes of determining the Pricing Date as if
each Pricing Date were a Valuation Date; provided, however, if the application
of Section 4.2 would require that a Pricing Date occur on or after the Valuation
Date then the Calculation Agent shall determine the Relevant Price for such
Pricing Date which shall be its good faith estimate of the Relevant Price for
the Shares that would have prevailed on such day but for the Market Disruption
Event.
 
 
 
 
4. Early Unwind
 
 
 
Early Unwind:
With five (5) Business Days notice, Counterparty may notify Citigroup of its
desire to effect a settlement (an "Early Unwind") with respect to any portion or
all of the Number of Shares as specified in such notice, by declaring such day a
Pricing Date. Upon receipt of such notice Citigroup shall determine the number
of Exchange Business Days in the Pricing Period and the Valuation Date with
respect to such Number of Shares. For purposes of settlement of an Early Unwind,
the settlement provisions above shall apply; provided, however, that the Number
of Shares in the calculation of the Strike Price Adjustment shall be the number
of shares subject to Early Unwind.





5 . Miscellaneous
(a)    Early Termination . The parties agree that, notwithstanding the
definition of Cash Settlement Amount in the Master Agreement, for purposes of
Section 6(e) of the Master Agreement, Second Method and Loss will apply to this
Transaction. The parties further agree that for purposes of calculating
Citigroup’s Loss in connection with this Transaction, Citigroup and its
affiliates shall dispose of any Shares used to hedge this Transaction over a
period consisting of, in the case of an Early Termination Date resulting from an
Event of Default or a Termination Event, any number of Business Days as
Citigroup may determine.
(b)    Increased Costs . If Citigroup determines that from the Trade Date of
this Transaction (i) due to either (x) the introduction of or any change in or
in the interpretation of any law or regulation or (y) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to Citigroup or its affiliates of engaging in this Transaction or related
transactions, or (ii) compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) increases or would increase the amount of any capital
required or expected to be maintained by Citigroup or any affiliate of Citigroup
as a direct or indirect consequence of this Transaction ("Increased Costs"),
then Counterparty shall from time to time until this Transaction is no longer
outstanding (whether through Early Unwind or otherwise), promptly upon demand by
Citigroup, convey to Citigroup additional amounts sufficient to compensate
Citigroup for such Increased Costs as are incurred. Such additional amounts will
be paid in U.S. dollars. A certificate including in reasonable detail the
reasons for and the amount of Increased Costs, submitted to Counterparty by
Citigroup, shall be conclusive and binding for all purposes absent manifest
error.




6. Relationship Between the Parties


Each party represents to the other party that:
(a)     Non-Reliance . It is acting for its own account, and it has made its own
independent decisions to enter into a Transaction and as to whether a
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into a Transaction; it being understood that information
and explanations related to the terms and conditions of a Transaction shall not
be considered investment advice or a recommendation to enter into a Transaction.
It has not received from the other party any assurance or guarantee as to the
expected results of a Transaction.
(b)     Evaluation and Understanding . It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of a Transaction.
It is also capable of assuming, and assumes, the financial and other risks of a
Transaction.
(c)     Status of Parties . The other is not acting as a fiduciary or an advisor
for it in respect of a Transaction.
(d)     Risk Management . It has entered into a Transaction for the purpose of
hedging its underlying liabilities .

(e)       Accredited Investor . It is an "accredited investor" within the
meaning of Rule 501(a)(1), (2), (3), (7) or (8) under the U.S. Securities Act of
1933, as amended (the "Securities Act"), and it is acquiring its interest in the
Transaction for its own account, and not with a view to distribution, assignment
or resale to others or fractionalization in whole or in part. It understands
that the Transaction has not and will not be registered under the Securities
Act.



7. Representations


(a)     All of the actions taken or to be taken by either Counterparty or
Citigroup in connection with this Confirmation, including but not limited to,
purchases of the Shares, shall be taken by each party independently and without
any consultation with the other party.


(b)     The time of dealing will be confirmed by Citigroup upon written request.
Citigroup and Counterparty each confirm to the other that each is dealing as
principal.
(c)     Unless otherwise agreed in writing, Counterparty shall not directly take
any action that would cause Citigroup to own or have a beneficial interest in
the Shares in excess of 4.9% percent of the number of shares of the Shares
outstanding (other than by exercise of any Transaction). In the event that
Counterparty takes any such action, Citigroup shall have the right to designate
an early termination date for the Transactions with settlement being Cash
Settlement.
(d)     Citigroup and Counterparty intend that (i) this Confirmation shall
constitute a "securities contract" within the meaning of Section 741(7) of the
Bankruptcy Code, (ii) this Confirmation shall constitute a "swap agreement"
within the meaning of Section 101(53B) of the Bankruptcy Code and (iii) each
delivery of Shares or payment of Settlement Price shall constitute a "settlement
payment" within the meaning of Section 741(8) of the Bankruptcy Code.
(e)     Counterparty is not, on any Trade Date, engaged in a distribution, as
such term is used in Regulation M under the Securities Act, of any securities of
Counterparty.
(f)     Counterparty is not entering into any Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares).


(g)    Counterparty recently issued and disseminated a press release concerning
its results of operations for the preceding fiscal quarter, which ended March
31, 2002, which release disclosed all material information concerning that
fiscal quarter of which it had knowledge. Counterparty’s projections and
expectations for the current fiscal quarter and year are preliminary at this
time, and subject to change throughout such periods as actual results are
determined. Final results for the current fiscal quarter and year will not be
known until after the end of each respective period. On the Trade Date or at the
time the Put/Call Order Specifications are entered, Counterparty is not
otherwise in possession of any "material nonpublic information" as that term is
defined in the U.S. Securities Exchange Act of 1934 and the rules and
regulations thereunder (the "Exchange Act") regarding Counterparty or the Shares
and would not be precluded on the Trade Date or such relevant date under US
securities or other laws or any contractual or other restriction binding upon
Counterparty, including but not limited to Rule 10b-18 ("Rule 10b-18") under the
Exchange Act, from purchasing a number of Shares equal to the Number of Shares.
This Confirmation and each Put/Call Order Specification shall be entered into in
good faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1 or Rule 10b-5 promulgated under the Exchange Act


(h)     This Confirmation and the Put/Call Order Specifications constitute a
"contract, instruction or plan" that has been adopted by Counterparty as a
"written plan" for trading in the put/call derivative securities represented by
the Confirmation and Put/Call Order Specifications, pursuant to Rule 10b5-1. It
is the intent of the parties that this Confirmation and the Put/Call Order
Specifications comply with the requirements of Rule 10b5-1(C)(1)(i)(B)
promulgated under the Exchange Act, and such documents shall be interpreted to
comply with the requirements of Rule 10b5-1(C).



(i)    Citigroup undertakes to use their reasonable efforts to satisfy the
conditions of SEC Rule 10b-18 (the "Rule") in their purchase of any Shares.



(j)    The material terms of the Transaction (and any other similar
transactions), and the consequences of such transactions on the financial
condition and results of operations of Counterparty, will be disclosed by the
Counterparty in accordance with all rules, regulations, accounting principles
(including FAS 150) and laws applicable to the Counterparty in its periodic
filings under the Exchange Act and its financial statements and notes thereto.


8. Indemnification:
Counterparty agrees to indemnify and hold harmless Citigroup, its Affiliates and
its assignees and their respective directors, officers, employees, agents and
controlling persons (Citigroup and each such person being an " Indemnified Party
") from and against any and all losses, claims, damages and liabilities, joint
or several, to which such Indemnified Party may become subject, and relating to
or arising out of any of the Transaction contemplated by this Confirmation,
including but not limited to any sale of the Shares in connection with the
Transaction, and will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. Counterparty will not be liable under the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a nonappealable judgment by a court of competent
jurisdiction to have resulted from Citigroup’s breach of a material term of this
Confirmation, willful misconduct or gross negligence. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law (but only to the extent that
such harm was not caused by Citigroup’s breach of a material term of this
Confirmation, willful misconduct or gross negligence), to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. Counterparty also agrees that no Indemnified Party shall have any
liability to Counterparty or any person asserting claims on behalf of or in
right of Counterparty in connection with or as a result of any matter referred
to in this Confirmation or the ISDA Master Agreement except to the extent that
any losses, claims, damages, liabilities or expenses incurred by Counterparty
result from the breach of a material term of this Confirmation, or the
Indemnified Party’s gross negligence or willful misconduct. The provisions of
this Section 8 shall survive completion of the Transaction contemplated by this
Confirmation and any assignment and delegation pursuant to Section 10 of this
Confirmation and shall inure to the benefit of any permitted assignee of
Citigroup.


9. Account Details


Payments to Citigroup:
Citibank, N.A.
ABA# 021000089
Account # 00027633
 
 
Payments to Counterparty:
Bank of America, N.A.
ABA# 121 000 358
Acct. # 12331-33027



10. Transfer


Citigroup has the right to assign any or all of its rights and obligations under
this Transaction to deliver or accept delivery of shares of the Shares to any of
its affiliates; provided that such assignment shall only occur in respect of a
particular Transaction when it has become obligatory that such Transaction be
settled by the transfer of the Shares; and provided further that Counterparty
shall have recourse to Citigroup in the event of failure by the assignee to
perform any of such obligations hereunder. Notwithstanding the foregoing, the
recourse to Citigroup shall be limited to recoupment of Counterparty’s monetary
damages and Counterparty hereby waives any right to seek specific performance by
Citigroup of its obligations hereunder. Such failure after any applicable grace
period shall be deemed to be an Additional Termination Event, such Option shall
be the only Affected Transaction and Citigroup shall be the only Affected Party.


11. Notices


Notices given pursuant to the provisions of this Transaction may be made by
telephone, to be confirmed in writing to the address below, unless otherwise
specified in this Confirmation. Any amendment to the address and telephone
numbers set forth below must be made in writing.


Citigroup:
390 Greenwich Street
New York, NY 10013
Telephone: 212-723-7355
Facsimile: 212-723-8328
Contact: Bill Ortner
 
 
Counterparty:
533 Maryville University Drive
St. Louis, MO 63141
Telephone: 314-985-2087
Facsimile: 314-985-2220
Contact: William Fox





12. Waiver of Right to Trial by Jury


Each party hereby irrevocably waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Confirmation.




13. Confidentiality


Except as required by law or judicial or administrative process, or as requested
by a regulatory authority or self-regulatory organization, each party hereto
agrees to keep the Transaction contemplated by this Confirmation confidential.
In the event disclosure is permitted pursuant to the preceding sentence, the
disclosing party shall (i) provide prior notice of such disclosure to the other
party, (ii) use its best efforts to minimize the extent of such disclosure and
(iii) comply with all reasonable requests of the other party to minimize the
extent of such disclosure.




Please confirm your acceptance and agreement with the foregoing by immediately
executing the copy of this Confirmation enclosed for that purpose and returning
it to Citigroup.


Very truly yours,


CITIGROUP GLOBAL MARKETS INC.
as agent for
CITIGROUP GLOBAL MARKETS LIMITED




By:___________________________________________________
Authorized Signatory
Name:








Accepted and confirmed as
of the Trade Date:


ENERGIZER HOLDINGS, INC.




By:

--------------------------------------------------------------------------------


Authorized Signatory
Name:





     

--------------------------------------------------------------------------------




EXHIBIT A




To the Amended and Restated Prepaid Share Option Transaction
between
Citigroup Global Markets Limited and Energizer Holdings, Inc.




Tranche Date
Premium
of the Call
Premium
of the Put
Prepaid
Premium Date
Number
of Shares
Tranche
Price
Citigroup
#

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 






     

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF PUT/CALL ORDER SPECIFICATION





PUT/CALL ORDER SPECIFICATION


This Put/Call Order Specification is made by Energizer Holdings, Inc.
("Counterparty") for the increase of the Transaction amount under that certain
written confirmation dated as of [ ], 2002, as amended from time to time,
between Counterparty and Citigroup Global Markets Limited ("Citigroup") (the
"Confirmation") (capitalized terms not defined herein shall have the meaning
given those terms in the Confirmation).


CITIGROUP GLOBAL MARKETS LIMITED IS NOT REGISTERED AS A BROKER-DEALER UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. CITIGROUP GLOBAL MARKETS INC. IS
ACTING AS AGENT FOR CITIGROUP GLOBAL MARKETS LIMITED IN CONNECTION WITH THIS
TRANSACTION. CITIGROUP GLOBAL MARKETS LIMITED IS YOUR COUNTERPARTY TO THIS
TRANSACTION.


A.) Put/Call Order Specification Requirements


1.)    Commencing on [ ], 2002 (such day the "Commencement Date") under that
certain Confirmation (capitalized terms not defined herein shall have the
meaning given those terms in the Confirmation), Citigroup will increase the
Transaction amount on Counterparty’s behalf pursuant to this Put/Call Order
Specification. From [ ], 2002 through [ ], 2002, no increase in the Transaction
amount shall be made if the prevailing market price of stock is greater than $[
]. From [ ], 2002 through [ ], 2002, no increase in the Transaction amount shall
be made if the prevailing market price of stock is greater than $[ ].


B.) Discontinuation of this Put/Call Order Specification


Counterparty acknowledges and agrees that Citigroup may discontinue this
Put/Call Order Specification in the event that:


1.)     In the opinion of Citigroup’s counsel, effecting this Put/Call Order
Specification would result in a violation of applicable law or a breach of any
contract to which Citigroup or its affiliates are a party or by which it or its
affiliates are bound.


2.)     Counterparty’s counsel notifies Citigroup that this Put/Call Order
Specification would result in a violation of applicable law by Counterparty.


3.)     Trading in the Shares is halted or suspended.


4.)     If Counterparty files a registration statement with the Securities and
Exchange Commission relating to sale of the Shares (or any security into which
the Shares is convertible).

C.) Modification of this Put/Call Order Specification


Any modification of this Put/Call Order Specification by Counterparty will be
made in good faith and not as part of a scheme to evade the prohibitions of Rule
10b-18, and only with Citigroup’s written consent. In particular, Counterparty
agrees that it will not modify or propose to modify this Put/Call Order
Specification at any time that it is aware of any material non-public
information about it and/or the Shares.


D.) Termination of this Put/Call Order Specification


1.)    This Put/Call Order Specification will terminate on [ ], 2002 unless
earlier terminated in the event one of the following occurs:


a.)    Citigroup determines, in its sole discretion, that it is prohibited for
any reason from engaging in increasing the Transaction amount under this
Put/Call Order Specification.


b.)    Citigroup receives notice that Counterparty has filed a petition for
bankruptcy or reorganization, or a petition for bankruptcy has been filed
against Counterparty and has not been dismissed within sixty (60) calendar days
of its filing.


E.) Governing Law


This Put/Call Order Specification will be governed by, and construed in
accordance with, the
laws of the State of New York, without regard to such State’s conflict of laws
rules.


IN WITNESS WHEREOF, Counterparty has sent this Put/Call Order Specification as
of the date first above written.


ENERGIZER HOLDINGS, INC.
By: 
Name:
Title:





Confirmed as of the date first above written:
CITIGROUP GLOBAL MARKETS INC.
as agent for
CITIGROUP GLOBAL MARKETS LIMITED